Order filed, January 28, 2014.




                                          In The

                             Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-13-01010-CV
                                    ____________

                               RON VILOTTI, Appellant

                                            V.

   FIDELITY NATIONAL TITLE INSURANCE COMPANY AND CHICAGO
                   TITLE COMPANY, Appellee


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 11-DCV-192096


                                         ORDER

       The reporter’s record in this case was due January 03, 2014. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Elizabeth Wittu, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                         PER CURIAM